On motion for Rehearing. ROBERTS, J. In his motion for rehearing and brief in support thereof appellant contends that the court was in error in quoting paragraphs 3 and 4 from the amended answer, stating that the amended answer was superseded by a second amended answer; that the allegations in such second amended answer were in some respects different from those contained in paragraphs 3 and 4 of the answer quoted in the original opinion; that the court did not strike out these paragraphs of the second amended answer, but only a small portion of one of such paragraphs. Appellee is mistaken as to what the record shows. Appellant did file a second amended answer as stated by appellee, but appellee moved to strike out the entire pleading, and his motion was sustained by the court, so that the case was tried upon the answer, from which paragraphs 3 and 4 were stricken, as stated in the original opinion. We are satisfied with the views expressed in that opinion, and the motion for rehearing will be denied; and it is so ordered. Parker, C. J., and Hickey, District Judge, concur.